DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 04/11/2019.
Claims 1 – 7 and 22 - 34 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Joshua Crawford on April 23, 2021.

Claims:
1.	(Currently Amended)  A system for simulating an environment over a plurality of intervals of in-simulation time, comprising:
	one or more processors; and
	memory storing one or more programs, wherein the one or more programs are configured to be executable by the one or more processors to cause the system to:
		create and store a data structure representing an agent in a simulation, wherein the data structure comprises a first portion representing one or more characteristics of the agent at a first time interval of the simulation and a second portion representing the one or more characteristics of the agent at a second time interval of the simulation;
		configure the first portion to represent the one or more characteristics of the agent at a present interval of the simulation;
		configure the second portion to represent the one or more characteristics of the agent at a future interval of the simulation;
		execute the present interval of the simulation;
		after executing the present interval of the simulation, reverse the configuration of the first portion of the data structure and the second portion of the data structure by configuring the first portion to represent the one or more characteristics of the agent at a new future interval of the simulation and configuring the second interval to represent the one or more characteristics of the agent at a new present interval of the simulation.

3.	(Currently Amended)  The system of claim 1, wherein:
configuring the first portion to represent the one or more characteristics of the agent at [[a]] the present interval of the simulation comprises configuring data stored in the first portion as read-only data; and
	configuring the second interval to represent the one or more characteristics of the agent at [[a]] the future interval of the simulation comprises configuring data stored in the second portion as write-only data.

6.	(Currently Amended)  A method for simulating an environment over a plurality of intervals of in-simulation time, comprising:
	at a simulation system comprising one or more processors and storage:
		creating and storing a data structure representing an agent in a simulation, wherein the data structure comprises a first portion representing one or more characteristics of the agent at a first time interval of the simulation and a second portion representing the one or more characteristics of the agent at a second time interval of the simulation;
		configuring the first portion to represent the one or more characteristics of the agent at a present interval of the simulation;
		configuring the second portion to represent the one or more characteristics of the agent at a future interval of the simulation;
		executing the present interval of the simulation;
		after executing the present interval of the simulation, reversing the configuration of the first portion of the data structure and the second portion of the data structure by configuring the first portion to represent the one or more characteristics of the agent at a new future interval of the simulation and configuring the second interval to represent the one or more characteristics of the agent at a new present interval of the simulation.

7.	(Currently Amended)  A non-transitory computer-readable storage medium for simulating an environment over a plurality of intervals of in-simulation time, wherein the storage medium stores instructions that, when executed by one or more processors of a simulation system, cause the simulation system to:
		create and store a data structure representing an agent in a simulation, wherein the data structure comprises a first portion representing one or more characteristics of the agent at a first time interval of the simulation and a second portion representing the one or more characteristics of the agent at a second time interval of the simulation;
		configure the first portion to represent the one or more characteristics of the agent at a present interval of the simulation;
		configure the second portion to represent the one or more characteristics of the agent at a future interval of the simulation;
		execute the present interval of the simulation;
		after executing the present interval of the simulation, reverse the configuration of the first portion of the data structure and the second portion of the data structure by configuring the first portion to represent the one or more characteristics of the agent at a new future interval of the simulation and configuring the second interval to represent the one or more characteristics of the agent at a new present interval of the simulation.

8. – 21. 	(Cancelled)  

22.		(New)  The system of claim 1, wherein configuring the first portion and the second portion comprises storing an indicator indicating that the first portion represents the one or more characteristics of the agent at the present interval and that the second portion represents the one or more characteristics of the agent at the future interval.

23.	(New)  The system of claim 22, wherein the indicator is stored separately from the data structure.

24.	(New)  The system of claim 22, wherein the indicator is stored as part of the data structure.

25.	(New)  The system of claim 22, wherein reversing the configuration of the first portion of the data structure and the second portion of the data structure comprises replacing the indicator.

26.	(New)  The system of claim 22, wherein reversing the configuration of the first portion of the data structure and the second portion of the data structure comprises modifying the indicator.

27.	(New)  The method of claim 6, wherein creating and storing the data structure comprises storing data representing an initial state of the agent in both the first portion and the second portion of the data structure.

28.	(New)  The method of claim 6, wherein:
configuring the first portion to represent the one or more characteristics of the agent at the present interval of the simulation comprises configuring data stored in the first portion as read-only data; and
	configuring the second interval to represent the one or more characteristics of the agent at the future interval of the simulation comprises configuring data stored in the second portion as write-only data.

29.	(New)  The method of claim 26, wherein executing the present interval of the simulation comprises:
reading data regarding the one or more characteristics of the agent at the present interval from the first portion of the data structure; and
writing data regarding the one or more characteristics of the agent at the future interval to the second portion of the data structure.

30.	(New)  The method of claim 6, wherein configuring the first portion and the second portion comprises storing an indicator indicating that the first portion represents the one or more characteristics of the agent at the present interval and that the second portion represents the one or more characteristics of the agent at the future interval.

31.	(New)  The non-transitory computer-readable storage medium of claim 7, wherein creating and storing the data structure comprises storing data representing an initial state of the agent in both the first portion and the second portion of the data structure.

32.	(New)  The non-transitory computer-readable storage medium of claim 7, wherein:
configuring the first portion to represent the one or more characteristics of the agent at the present interval of the simulation comprises configuring data stored in the first portion as read-only data; and
	configuring the second interval to represent the one or more characteristics of the agent at the future interval of the simulation comprises configuring data stored in the second portion as write-only data.

33.	(New)  The non-transitory computer-readable storage medium of claim 30, wherein executing the present interval of the simulation comprises:
reading data regarding the one or more characteristics of the agent at the present interval from the first portion of the data structure; and
writing data regarding the one or more characteristics of the agent at the future interval to the second portion of the data structure.

34.	(New)  The non-transitory computer-readable storage medium of claim 7, wherein configuring the first portion and the second portion comprises storing an indicator indicating that the first portion represents the one or more characteristics of the agent at the present interval and that the second portion represents the one or more characteristics of the agent at the future interval.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 6 and 7), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 6 and 7):
after executing the present interval of the simulation, reverse the configuration of the first portion of the data structure and the second portion of the data structure by configuring the first portion to represent the one or more characteristics of the agent at a new future interval of the simulation and configuring the second interval to represent the one or more characteristics of the agent at a new present interval of the simulation
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194